Case 2:19-cv-08483-SVW-KS Document 12-2 Filed 11/08/19 Page 1 of 2 Page ID #:117




                           Exhibit A
Case 2:19-cv-08483-SVW-KS Document 12-2 Filed 11/08/19 Page 2 of 2 Page ID #:118


   From:               Greg Hurley
   To:                 DisabilityRights@manninglawoffice.com
   Cc:                 Brad Leimkuhler
   Subject:            Castillo v. Lindt - plaintiff"s Motion to Remand- Meet and confer
   Date:               Thursday, October 31, 2019 9:40:46 AM
   Attachments:        2019-10-30 Docket 9 Plaintiff Castillo"s RJN ISO Motion to Remand to Superior Court, 4850-7549-3035 v 1.pdf
                       2019-10-23 [PROPOSED] Order Granting Joint Stipulation to Remand - Garcia v. Mammoth (00668), 4822-1682-
                       8330 v 1.docx
                       2019-09-23 Hearing Transcript Motion for Sanctions 4844-2350-8650 v 1.pdf



   Mr. Manning,
          We have received your motion for remand. We are willing to stipulate to
   a remand if you will stipulate that you are not alleging violations of the ADA.
   Attached is the transcript and Proposed Order of the Court where you brought
   an identical motion to remand and the Judge required you to make that
   stipulation. I think that it is misleading for you to bring these motions to
   remand without disclosing this ruling to the Court. Thanks

   Greg Hurley
   949 282 9530
   GHurley@sheppardmullin.com


   SheppardMullin
   650 Town Center Drive, 4th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com
